DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). For instance the disclosure in Par.[0006] of “a height tolerance d1 of the surface of the planarization layer away from the base substrate is in a range from −1µm to 1µm” lack proper antecedent basis because it appears to suggest the notion of negative distance without further clarifications. It is submitted that prior to suggest a distance tolerance of −1µm to 1µm the disclosure must define orthonormal axis and the origin thereof. Correction of the following is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. That is, as presented above, the disclosure (in Par.[0006] and claim 3) of “a height tolerance d1 of the surface of the planarization layer away from the base substrate is in a range from −1µm to 1µm” lack proper antecedent basis because it appears to suggest the notion of negative distance without further clarifications. It is submitted that prior to suggest a distance tolerance of −1µm to 1µm the disclosure must define orthonormal axis and the origin thereof. For the following rejections, it is best understood by the examiner that applicant meant to claim a distance tolerance of |−1µm to 1µm| or of 0 to 2µm.
5.	Claim 10 recites the limitations of "a planarization layer" and "a photoresist layer" respectively in lines 1 and 3 of the claim. Here, the specification and previous claim 9 require only one planarization layer that is photoresist. As such, unless claiming a different planarization layer and photoresist layer 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6, 8-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2014/0209912 A1 hereinafter referred to as “Liu”).
With respect to claim 1, Liu discloses, in Figs.1-19, a display substrate, comprising: a base substrate (100-101) (see Par.[0051] wherein substrate 100 and its buffer 101 are disclosed); a driving circuit layer (102-104, 106-108, 1020-1021) located on the base substrate (100) (see Par.[0057], [0069]-[0074], [0083]-[0086] wherein display driving circuit elements embedded within insulating layers 104 and 108 are disclosed); and a planarization layer (109) located on a side of the driving circuit layer (102-104, 106-108, 1020-1021) away from the base substrate (100), wherein the planarization layer (109) has a plurality of conductive pads (110-101) therein (see Par.[0092]-[0094] wherein planarization layer 109 is disclosed), and a surface of each of the plurality of conductive pads (110) away from the base substrate (100) is flush with a surface/(side surface or upper surface) of the planarization layer (109) away from the base substrate (100-101), and wherein the plurality of conductive pads (110) are electrically coupled to electrodes (1020-1021) in the driving circuit layer (102-104, 106-108, 1020-1021) respectively (see Par.[0089]-[0090] and [0096] wherein pixel electrodes 110 coupled to source/drain electrodes regions 1020-1021).
With respect to claim 2, Liu discloses, in Figs.1-19, the display substrate, wherein a material of the planarization layer (109) is photoresist (see Par.[0092] wherein the planarization layer 109 of, for example, an organic planarization layer material of acrylic is disclosed; it is submitted that, inherently, the 
With respect to claim 3, Liu discloses, in Figs.1-19, the display substrate (100-101), wherein a height tolerance d1 of the surface of the planarization layer (109) away from the base substrate (100) is in a range from -1µm to 1µm/(of |−1µm to 1µm| or of 0 to 2µm) (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000 angstroms, and preferably, within a range of 600 angstroms to 1,500 angstroms; as such, distance from upper surface of planarization layer 109 to the upper surface of substrate 100-101 is preferably from 12,600Å to 26,500Å (i.e. from 1.26µm to 2.65µm)).
With respect to claim 4, Liu discloses, in Figs.1-19, the display substrate, wherein a height tolerance of a surface of the driving circuit layer away from the base substrate is d2, and a thickness D of the planarization layer in a direction perpendicular to a surface of the base substrate satisfies: |2.5*d2|≤D≤|4*d2| (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000 angstroms, and preferably, within a range of 600 angstroms to 1,500 angstroms; as such, d2 is from 4,600Å to 6,500Å, D is from 8,000Å to 20,000 and 2.5×4,600=11,500Å≤D≤80,000Å=4×20,000).
With respect to claim 5, Liu discloses, in Figs.1-19, the display substrate, wherein a height tolerance of a surface of the driving circuit layer away from the base substrate is d2, and a thickness D of the planarization layer in a direction perpendicular to a surface of the base substrate satisfies: |2.5*d2|≤D≤|4*d2| (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000 
With respect to claim 6, Liu discloses, in Figs.1-19, the display substrate of claim 5, further comprising: micro light emitting diodes/(OLEDs) located on and electrically coupled to the plurality of conductive pads (110) (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
With respect to claim 8, Liu discloses, in Figs.1-19, a method of manufacturing a display substrate, comprising: forming a driving circuit layer (102-104, 106-108, 1020-1021) on a base substrate (100-101), wherein the driving circuit layer (102-104, 106-108, 1020-1021) is formed to expose at least part of electrodes (1020-1021) in the driving circuit layer (102-104, 106-108, 1020-1021); forming a planarization layer (109) on a side of the driving circuit layer (102-104, 106-108, 1020-1021) away from the base substrate (100-101); patterning the planarization layer (109) to form via holes (1000) through which the at least part of the electrodes (1020-1021) in the driving circuit layer (102-104, 106-108, 1020-1021) are exposed (see Fig.14, see Par.[0051] wherein substrate 100 and its buffer 101 are disclosed; see Par.[0057], [0069]-[0074], [0083]-[0086] wherein display driving circuit elements embedded within insulating layers 104 and 108 are disclosed; see Fig.14, Par.[0076] and [0092]-[0094] wherein stack of planarization layer 109 and circuit drive layers 104, 108 are formed or patterned to exposed heavily doped source/drain regions 1020/1021 of the thin film transistor is disclosed); and forming conductive pads (110) in the via holes (1000), wherein the conductive pads (110) are formed such that surfaces of the conductive pads (110) away from the base substrate (100-101) are flush with a surface/(side surface or upper surface) of the planarization layer (109) away from the base substrate (100-101) (see Fig.15, Par.[0096] wherein formed pixel electrodes 110 covering the through holes 1000 is disclosed).
With respect to claim 9, Liu discloses, in Figs.1-19, the method, wherein the planarization layer (109) is formed of photoresist (see Par.[0092] wherein the planarization layer 109 of, for example, an organic planarization layer material of acrylic is disclosed; it is submitted that, inherently, the planarization layer of an organic material, specifically an organic photoresist material is polyimide or acrylic (e.g. see Liu US 2018/0197895 A1 in Par.[0061])).
With respect to claim 10, Liu discloses, in Figs.1-19, the method, wherein forming a planarization layer on a side of the driving circuit layer away from the base substrate comprises: forming a photoresist layer on the side of the driving circuit layer away from the base substrate; and planarizing the photoresist layer (see Fig.14, Par.[0076] and [0092]-[0094] wherein stack of planarization layer 109 and circuit drive layers 104, 108 are formed or patterned to exposed heavily doped source/drain regions 1020/1021 of the thin film transistor is disclosed).
With respect to claim 12, Liu discloses, in Figs.1-19, the method, wherein forming conductive pads in the via holes comprises: filling a conductive material into the via holes (1000) to form the conductive pads (110), wherein the surfaces of the conductive pads (110) away from the base substrate (100-101) exceed the surface of the planarization layer (109) away from the base substrate (100-101); and planarizing the conductive pads such that the surfaces of the conductive pads (110) away from the base substrate (100-101) are flush with the surface/(side surface) of the planarization layer (109) away from the base substrate (100-101) (see Fig.15, Par.[0096] wherein formed pixel electrodes 110 covering the through holes 1000 is disclosed).
With respect to claim 13, Liu discloses, in Figs.1-19, the method, further comprising: transferring micro light emitting diodes/(OLEDs) to the conductive pads after forming the conductive pads (110) in the via holes (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
With respect to claim 14, Liu discloses, in Figs.1-19, the method, further comprising: transferring micro light emitting diodes/(OLEDs) to the conductive pads after forming the conductive pads (110) in the via holes (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
With respect to claim 15, Liu discloses, in Figs.1-19, a display device, comprising the display substrate.
8.	Claims 1-2 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2020/0028044 A1 hereinafter referred to as “Lee”).
With respect to claim 1, Lee discloses, in Figs.1-3 and 6, a display substrate, comprising: a base substrate (100) (see Par.[0029] wherein substrate 100 is disclosed); a driving circuit layer (120, 140, 
With respect to claim 2, Lee discloses, in Figs.1-3 and 6, the display substrate, wherein a material of the planarization layer (160) is photoresist (see Par.[0044] wherein passivation layer of organic material is disclosed; it is submitted that, inherently, PR material include organic material).
With respect to claim 6, Lee discloses, in Figs.1-3 and 6, the display substrate, further comprising: micro light emitting diodes (400) located on and electrically coupled to the plurality of conductive pads (310, 320, 330, 340) (see Figs.2-3 and 6, Par.[0029] wherein plurality of light-emitting elements diodes 400 coupled with conductive pads 310, 320, 330, 340 are disclosed).
With respect to claim 7, Lee discloses, in Figs.1-3 and 6, the display substrate, wherein a material of each of the plurality of conductive pads (310, 320, 330, 340) includes at least one of Cu, Al, Ag, Au, and In (see Par.[0030], [0045] wherein materials of the first conductive pattern, 310, 320, 330, 340 include indium tin oxide, molybdenum, aluminum, titanium, titanium oxide, copper or a copper alloy, silver or a silver alloy, or other suitable materials, but the invention is not limited thereto).
With respect to claim 8, Lee discloses, in Figs.1-3 and 6, a method of manufacturing a display substrate, comprising: forming a driving circuit layer (120, 140, T2) on a base substrate (100), wherein the driving circuit layer (120, 140, T2) is formed to expose at least part of electrodes (S2, D2) in the driving circuit layer (120, 140, T2) (see Par.[0029] wherein substrate 100 is disclosed; see Par.[0043]-[0044] wherein TFT T2 and insulating layers 120, 140 over substrate 100 are disclosed; see Par.[0037] wherein source/drain S2/D2 exposed from layers 120, 140 is disclosed); forming a planarization layer (160) on a 
With respect to claim 9, Lee discloses, in Figs.1-3 and 6, the method, wherein the planarization layer (160) is formed of photoresist (see Par.[0044] wherein passivation layer 160 of organic material is disclosed; it is submitted that, inherently, PR material include organic material).
With respect to claim 10, Lee discloses, in Figs.1-3 and 6, the method, wherein forming a planarization layer (160) on a side of the driving circuit layer (120, 140, T2) away from the base substrate (100) comprises: forming a photoresist layer (160) on the side of the driving circuit layer (120, 140, T2) away from the base substrate (100); and planarizing the photoresist layer (160) (see Par.[0045] wherein electrically connected to the second source/drain S2/D2 through a contact holes V1,, O1, O2, V2 of the passivation layer 160).
With respect to claim 11, Lee discloses, in Figs.1-3 and 6, the method, wherein forming conductive pads (310, 320, 330, 340) in the via holes (V1, O1, O2, V2) comprises: growing the conductive pads (310, 320, 330, 340) in the via holes (V1, O1, O2, V2) through an electroplating process (see Par.[0048]-[0049] wherein electroplating method employed to form conductive pads 310, 320, 330, 340), wherein a current and/or a time parameter of the electroplating process is controlled such that the surfaces of the conductive pads away from the base substrate are flush with the surface of the planarization layer away from the base substrate.
With respect to claim 12, Lee discloses, in Figs.1-3 and 6, the method, wherein forming conductive pads in the via holes comprises: filling a conductive material (310, 320, 330, 340) into the via holes (V1, O1, O2, V2) to form the conductive pads, wherein the surfaces of the conductive pads away from the base substrate exceed the surface of the planarization layer (160) away from the base substrate 
With respect to claim 13, Lee discloses, in Figs.1-3 and 6, the method, further comprising: transferring micro light emitting diodes (400) to the conductive pads (310, 320, 330, 340) after forming the conductive pads in the via holes (V1, O1, O2, V2) (see Figs.2-3 and 6, Par.[0029] wherein plurality of light-emitting elements diodes 400 coupled with conductive pads 310, 320, 330, 340 are disclosed).
With respect to claim 14, Lee discloses, in Figs.1-3 and 6, the method, further comprising: transferring micro light emitting diodes (400) to the conductive pads (310, 320, 330, 340) after forming the conductive pads in the via holes (V1, O1, O2, V2) (see Figs.2-3 and 6, Par.[0029] wherein plurality of light-emitting elements diodes 400 coupled with conductive pads 310, 320, 330, 340 are disclosed).
With respect to claim 15, Lee discloses, in Figs.1-3 and 6, a display device, comprising the display substrate.
Citation of Pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, other relevant prior arts of record as cited on from PTO-892 anticipates all independent claims 1 and 8 under 35 U.S.C. 102(a)(1).
Examiner’s Telephone/Fax Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818